Case: 12-10367     Date Filed: 10/04/2012   Page: 1 of 5

                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 12-10367
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:11-cr-00338-SDM-AEP-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                     versus

DERRICK HANKERSON,

                                                         Defendant-Appellant.

                       ___________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                    ____________________________

                               (October 4, 2012)

Before MARCUS, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:



     Following his guilty plea to possession of a firearm by a felon (Count 1), see
              Case: 12-10367     Date Filed: 10/04/2012   Page: 2 of 5

18 U.S.C. §§ 922(g) & 924(e), possession of 28 grams or more of cocaine base with

intent to distribute (Count 2), see 21 U.S.C. § 841(b)(1)(B)(iii), and possession of a

firearm in furtherance of a drug trafficking crime (Count 3), see 18 U.S.C. § 924(c),

Derrick Hankerson faced a statutory minimum sentence of 20 years’ (i.e., 240

months’) imprisonment on Counts 1 and 3 – a 15-year sentence on Count 1 and a

consecutive 5-year sentence on Count 3. Because Mr. Hankerson was a career

offender (as well as an armed career criminal), his advisory range under the

Sentencing Guidelines, with the 5-year mandatory minimum sentence for Count 3

included, was 322-387 months’ imprisonment. The district court imposed a total

sentence of 360 months’ imprisonment – 300 months for Counts 1 and 2, and a

consecutive 60 months for Count 3 – explaining that Mr. Hankerson had a long and

serious criminal past, that his current offense was an aggravated one, and that

“disabling” him “appear[ed] to be about our only reasonable course . . . all other

things having appeared not only ultimately to have failed, but to fail promptly and

emphatically.” Mr. Hankerson appeals, arguing that the sentence was substantively

unreasonable, and that the district court should have imposed a lesser sentence given

his HIV-positive status and reduced life expectancy.

      We review a sentence for substantive reasonableness under an abuse of

discretion standard. See Gall v. United States, 552 U.S. 38, 51 (2007). Reversal is

                                          2
               Case: 12-10367     Date Filed: 10/04/2012    Page: 3 of 5

appropriate if we are “left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the [18 U.S.C.] § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)

(en banc).

      On this record, the district court’s sentence, which was within the advisory

guideline range, was not substantively unreasonable. First, Mr. Hankerson was in

Criminal History Category VI – based on 15 criminal history points – even without

the career offender classification, and even though a number of his prior convictions

did not lead to any criminal history points. As defense counsel acknowledged at the

sentencing hearing, Mr. Hankerson’s prior record was “horrible.” Second, Mr.

Hankerson had previously been convicted in the federal system, and had violated his

term of supervised release. Third, of Mr. Hankerson’s prior convictions, 6 were for

firearm and narcotics offenses. Fourth, Mr. Hankerson’s conduct in this case

recklessly endangered the lives of others: Mr. Hankerson fled from the police in his

car, struck three occupied police vehicles, and nearly hit the officers who had

surrounded his car, leading one officer to discharge his weapon.             Given the

explanation provided by the district court, there was no abuse of discretion. See

generally United States v. Beckles, 565 F.3d 832, 845-46 (11th Cir. 2009) (concluding

                                           3
              Case: 12-10367     Date Filed: 10/04/2012   Page: 4 of 5

that 360-month sentence for armed career criminal convicted of possessing a sawed-

off shotgun was not unreasonable).

        We acknowledge that Mr. Hankerson is HIV-positive and that, as a result of

this condition, the Social Security Administration found him to be disabled in 2011.

But these facts, in light of Mr. Hankerson’s criminal history and the severity of the

current offenses, do not render the 360-month sentence unreasonable. The district

court understood the issues relating to Mr. Hankerson’s health, but its sentence was

reasonable given that Mr. Hankerson had engaged in serious criminal conduct even

after being diagnosed as HIV-positive in 1992.        Moreover, the possibility (or

likelihood) that a defendant with a decreased life expectancy may die in prison due

to a lengthy sentence does not necessarily render that sentence unreasonable or

constitutionally infirm. See United States v. Watson, 482 F.3d 269, 273 (3rd Cir.

2007) (upholding 120-month bank robbery sentence for defendant who was HIV-

positive and might not live another 10 years); United States v. Wurzinger, 467 F.3d

649, 652-53 (7th Cir. 2006) (upholding 262-month narcotics sentence for 58-year old

defendant with a life expectancy of about 23 years due to diabetes). Cf. United States

v. Yousef, 327 F.3d 56, 163 (2nd Cir. 2003) (“Lengthy prison sentences, even those

that exceed any conceivable life expectancy of a convicted defendant, do not violate

the Eighth Amendment’s prohibition against cruel and unusual punishment when

                                          4
              Case: 12-10367   Date Filed: 10/04/2012   Page: 5 of 5

based on a proper application of the Sentencing Guidelines or statutorily mandated

consecutive terms.”).

      AFFIRMED.




                                        5